                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LENDERS FUNDING, LLC,                               Case No. 19-cv-8096-YGR
                                                        Plaintiff,                           ORDER RE: PLAINTIFF’S EX PARTE
                                   8
                                                                                             MOTION FOR TEMPORARY RESTRAINING
                                                  v.
                                   9                                                         ORDER AND ORDER TO SHOW CAUSE
                                  10     CASH4CASES, INC., ET AL.,
                                                                                             Re: Dkt. No. 10
                                                        Defendants.
                                  11

                                  12          Plaintiff Lenders Funding, LLC has filed an ex parte motion (Dkt. No. 10) for a temporary
Northern District of California
 United States District Court




                                  13   restraining order, the immediate appointment of a temporary receiver and other relief, and an order

                                  14   to show cause regarding appointing a permanent receiver and other relief, and, additionally,

                                  15   issuing a preliminary injunction.

                                  16          A temporary restraining order may be granted without written or oral notice to the adverse

                                  17   party or that party’s attorney only if: (1) it clearly appears from specific facts shown by affidavit

                                  18   or by the verified complaint that immediate and irreparable injury, loss or damage will result to the

                                  19   applicant before the adverse party or the party’s attorney can be heard in opposition, and (2) the
                                       applicant’s attorney certifies in writing the efforts, if any, which have been made to give notice
                                  20
                                       and the reasons supporting the claim that notice should not be required. Fed. R. Civ. P. 65(b).
                                  21
                                              Plaintiff has not satisfied the aforementioned requirements. First, it is not clear from the
                                  22
                                       specific facts shown by the attached affidavits or by the complaint that immediate irreparable
                                  23
                                       injury, loss or damage will result to the applicant before the adverse party or the party’s attorney
                                  24
                                       can be heard in opposition. Indeed, the ex parte motion instead states that “[d]ue to the nature of
                                  25
                                       the relief requested, including the Temporary Restraining Order, [plaintiff] respectfully requests
                                  26
                                       that this Motion be heard on a date set by the Court after [plaintiff] effectuates service of these
                                  27
                                       papers and the complaint and summons.” (Dkt. No. 10 at 2.) Such a statement suggests that the
                                  28
                                   1   motion should not be heard and resolved on an ex parte basis. Rather, the request appears to

                                   2   suggest a hearing with full briefing on shortened time. Second, Plaintiff has failed to give notice

                                   3   to the adverse party or their attorney. In other words, plaintiff’s counsel has not certified in

                                   4   writing the efforts, if any, which have been made to give notice or provided the reasons for why
                                       notice should not be required.
                                   5
                                              Plaintiff is advised that without such a showing the motion cannot, and will not, be
                                   6
                                       granted.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: December 20, 2019
                                   9
                                                                                         ______________________________________
                                  10                                                          YVONNE GONZALEZ ROGERS
                                                                                             UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
